Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 01/04/2021 has been made of record and entered.  Claims 8-11, 13, & 19-20 have been amended.  Claims 2-7 & 15-18 have been canceled.  Claims 21-30 have been added.
	Claims 1, 8-14, & 19-30 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 1 & 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (distinct) invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/02/2020.

Claim Objections
3.	Claim 29 is objected to because of the following informalities:
A.	In line 2, -- , -- should be inserted before “wherein”.
B.	In line 2, “provide” should be changed to --provided--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-13 & 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 8, the claim does not appear to particularly point out and clearly define what material or compound the “polymer support structure” is in the instant claim, thus renders the claim vague and indefinite.
B.	Regarding claim 19, the claim does not appear to particularly point out and clearly define what material or compound the “sacrificial support structure” is in the instant claim, thus renders the claim vague and indefinite.
C.	Regarding claim 19, last line, the term “an organic precursor” in the claim is not defined or particularly pointed out, thus it is unclear, vague, and indefinite as to what material or compound it is used in the process.

 Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 8-13 & 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GEORGE et al. (US 2016/0351443 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
	GEORGE et al. (PG Pub. ‘443) discloses a method and a composition comprising a polymer substrate having free volume and/or a porous surface; and an inorganic film layer comprising a metal oxide or nitride at least partially covering the polymer substrate (See Abstract).  An active catalyst can be deposited onto the coated polymer particles to form a supported catalyst with the polymer particles as the support.  Suitable catalytic materials including platinum, palladium, cobalt, zinc, magnesium, tungsten, and the like, is deposited onto the polymer substrate using ALD methods.  See page 8, paragraph [0091]; page 16- page 17, claims 1-23; and Examples for more details.
	The reference appears to teach the claimed method of forming a catalyst comprising the same process steps as being recited in the instant claims, thus anticipates the instant claims. 


 

Response to Applicants’ Arguments
6.	The remarks filed on 01/04/2020 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
9.	Claims 1, 8-14, & 19-30 are pending.  Claims 8-13 & 19-30 are rejected.  Claims 1 & 14 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
April 20, 2021